Citation Nr: 0319156	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coronary 
artery disease (CAD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Irrespective of the September 2001 RO determination to reopen 
the veteran's claim for service connection for CAD, the issue 
of new and material evidence will be adjudicated in the first 
instance, because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996).


FINDINGS OF FACT

1.  In February 1997, the RO denied service connection for 
CAD on the basis that it was not related to service.  As an 
appeal of the adverse decision was not perfected within one 
year following notification thereof, the February 1997 rating 
decision became final.

2.  Evidence received since the February 1997 RO decision is 
not cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1997 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).  

2.  As new and material evidence has been received, the claim 
for service connection for CAD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002). The record reflects that the veteran was 
provided with a statement of the case during the pendency of 
this appeal.  This document provided notification of the 
information and medical evidence needed to support a request 
to reopen a previously denied claim, in addition to that, 
which is necessary to substantiate a claim of entitlement to 
service connection.  Moreover, the RO has made reasonable 
efforts to develop the record, in that the service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  The RO also informed the 
veteran that the best source of new and material evidence 
would be evidence from doctors who examined him at or about 
the time he served in the military.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  The RO collected 
medical records from all health care providers identified by 
the veteran.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  He was 
given the opportunity to appear and testify before a RO 
hearing officer and/or Member of the Board to advance any and 
all arguments in favor of his claim, but declined to do so.  
The Board does not know of any additional relevant evidence, 
which is available.

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The requirements of the VCAA have been 
substantially met by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  
Thus, further remand or notice would serve no useful purpose.  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Finally, given the favorable action taken 
hereinbelow to reopen the veteran's claim, the Board finds 
that adjudication of this appeal poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The veteran is seeking to reopen his claim for service 
connection for CAD, which was previously denied by the RO in 
a February 1997 rating decision.  The veteran was notified of 
that decision, but did not appeal.  That is the last final 
denial on any basis.  It was essentially held at that time 
that the CAD did not start in-service or within 1 year 
following separation from service.

The veteran filed an application to reopen his claim in May 
2001.  Therefore, his application to reopen this claim was 
initiated prior to August 29, 2001, the effective date of the 
amended § 3.156, which redefines "new and material 
evidence" needed to reopen a previously denied claim.  See 
38 C.F.R. § 3.156 (2002).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991);  see also 62 
Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the VA Secretary has specifically provided 
that the amendments to 38 C.F.R. § 3.156 will be applicable 
to all claims filed on or after August 29, 2001.  As a 
result, the amended regulatory provisions governing new and 
material evidence are not applicable to the veteran's claim 
to reopen, which is discussed below.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's February 1997 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the RO decision dated in 
February 1997.  See Hickson v. West,  12 Vet. App. 247, 251 
(1999).

Evidence before the RO at the time of its decision in 
February 1997 included, the veteran's claim for service 
connection, his service medical records, a VA examination 
report, and VA and private treatment records. Although 
notified of the RO's denial of the claim later in March 1997, 
the veteran did not perfect an appeal of that denial.

In a rating action dated in February 1997, the RO denied the 
veteran's claim of service connection for CAD noting that 
there was no confirmed diagnosis or treatment for CAD in 
service and no evidence this condition developed within first 
post service year.  The RO determined that the veteran's 
current cardiovascular disability was first noted in March 
1996.  In a July 2000 rating action the RO found that new and 
material evidence had not been submitted.

Evidence received since the February 1997 rating decision 
consists of an April 2001 letter from private physician, M.A. 
N., M.D.  The letter from Dr. N. indicates that the veteran's 
CAD existed 6 to 8 years prior to his 1996 surgery and 
appeared to be related to his lifestyle and job activities in 
the military.

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the February 1997 RO decision, in particular Dr. N.'s April 
2001 statement, is new, in the sense that it was not of 
record when the RO denied the claim.  Also, in view of the 
less stringent standard for materiality set forth in Hodge, 
it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of service inccurence (see Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992)), which was one of the reasons the 
RO denied the claim.  The statement is pertinent to and 
probative of the fact that the veteran's post-service CAD has 
been linked to military service by medical opinion.  Thus, 
since this letter provides competent medical evidence of a 
current disability and of a possible correlation to his 
service in the military, which was not established when the 
RO denied his claim in 1997, it is new and material to his 
case.  

Dr. N.'s statement as to the chronicity of the veteran's 
heart disorder meets the regulatory standard of evidence 
"which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2002).  This provides a potential basis for 
service connection, which must, at a minimum, be developed, 
particularly under the provisions of the VCAA. 


ORDER

Evidence submitted since the February 1997 RO decision 
constitutes new and material evidence sufficient to reopen 
the veteran's claim for service connection for CAD.


REMAND

The record contains a statement from private physician M.A. 
N., M.D., who has treated the veteran in recent years.  
Correspondence from Dr. N. is now on file, but complete 
office records would be useful in ascertaining the course of 
the veteran's disabilities.  In addition, a current VA 
examination should be performed, to include an opinion as to 
the extent to which any injury or treatment in service is 
related to any current coronary artery disease.

The current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records, which are not already 
of record, pertaining to treatment of the 
veteran for coronary artery disease, 
including records from Dr. N..  All 
records obtained should be associated 
with the claims folder.

2.  Following receipt of proper 
authorization from the veteran, the RO 
should contact Dr. N., and other 
providers listed, and request copies of 
all medical records concerning treatment 
of the veteran, including all office 
treatment records.

3.  The veteran should undergo a VA 
examination to determine the nature, 
extent and etiology of the coronary 
artery disease currently present.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  All 
findings should be reported in detail.  
Following the examination and a review of 
the claims folders, including the service 
medical records and the April 2001 letter 
from Dr. N., the examiner should render 
an opinion as to the medical probability 
that the veteran's past symptomatology, 
as demonstrated in service, represented a 
chronic heart disorder.  The examiner 
should also provide an opinion as to the 
medical probability that the current 
coronary artery disease was present when 
the veteran retired from service in 1992.  
The basis for the conclusions reached 
should be stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions.  The claims folders 
must be provided to and reviewed by the 
examiner as part of the examination.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the RO should readjudicate the claim on the 
merits.  To the extent the benefits sought are not granted, 
the veteran and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.  No action is required 
of the appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 



